          Case 1:21-cr-00084-PLF Document 30 Filed 05/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :      Case No. 21-CR-084
                 v.                                  :
                                                     :
CODY PAGE CARTER CONNELL                             :
DANIEL PAGE ADAMS,                                   :
                                                     :
                                                     :
                 Defendants.                         :




                                NOTICE OF APPEARANCE

       The United States of America, by and through its undersigned counsel, the Acting United

States Attorney for the District of Columbia, herby informs the Court that Assistant United

States Attorney Christopher Amore is entering his appearance in this matter on behalf of the

United States.



                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY
                                                    D.C. Bar No.415793


                                                    /s/ Christopher Amore
                                                    CHRISTOPHER AMORE
                                                    NY Bar No. 5032882
                                                    Assistant United States Attorney
                                                    District of Columbia
                                                    Capitol Riot Detailee
                                                    555 4th Street, NW,
                                                    Washington, D.C. 20530
                                                    Telephone No. (973) 902-6904
                                                    Christopher. Amore@usdoj.gov
         Case 1:21-cr-00084-PLF Document 30 Filed 05/04/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 4th day of May 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                                   /s/ Christopher Amore
                                                   Christopher Amore
                                                   Assistant United States Attorney




                                              2
